Citation Nr: 1145361	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  08-38 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a cerebral vascular accident, claimed as a stroke, to include as due to exposure to herbicidal agents, to also include as secondary to diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Pflugner



INTRODUCTION

The Veteran served on active duty from March 1969 to October 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Augusta, Maine, on behalf of the Regional Office in Detroit, Michigan (RO). 


FINDINGS OF FACT

1.  During his active duty service, the Veteran served in the Republic of Vietnam from September 1969 to October 1970.

2.  The Veteran experienced a cerebral vascular accident in June 2006.

3.  The Veteran's cerebral vascular accident is not shown to have occurred during his active duty service, or for many years thereafter.

4.  The Veteran's cerebral vascular accident is not it shown to be the result of his active duty service or any incident occurring therein, including exposure to an herbicidal agent.

5.  The Veteran's cerebral vascular accident is not it shown to be due to or aggravated by a service-connected disability.


CONCLUSION OF LAW

A cerebral vascular accident was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred, to include as due to inservice exposure to an herbicidal agent, and is not related to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 3.310 (2011).  

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Prior to the initial adjudication of the claim at issue herein, the RO's October 2006 letter advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman, 19 Vet. App. at 486.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has been satisfied in this case.  The RO obtained the Veteran's service treatment records, personnel records, and his identified VA treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Additionally, the Veteran was afforded a VA examination in January 2007 wherein the salient diagnostic and etiological questions presented by his claim were addressed.  Specifically, the examiner thoroughly reviewed the Veteran's relevant medical history, administered an extensive physical examination, and opined as to the etiology of the Veteran's cerebral vascular accident.  As such, the Board finds that the January 2007 VA examination is adequate for purposes of determining service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

Historically, the Veteran served on active duty from March 1969 to October 1970.  In July 2006, he submitted a claim of entitlement to service connection for a cerebral vascular accident, claimed as a stroke.  The Veteran asserted that his cerebral vascular accident was secondary to diabetes mellitus, type II.  During the pendency of this appeal, the Veteran also asserted that his cerebral vascular accident was due to inservice exposure to an herbicidal agent.  After this claim was denied in a March 2007 rating decision, the Veteran perfected an appeal.  The claim has been certified to the Board for appellate review.

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Moreover, in the case of a cardiovascular disorder, service connection may be granted if such disease is manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of inservice occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an inservice injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Further, the law provides that "a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).

Regulations provide that if a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for only the following disorders:  ischemic heart disease, including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease, including coronary spasm, and coronary bypass surgery; and stable, unstable and Prinzmetal's angina; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes mellitus (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease; multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Department of Defense Form DD 214 demonstrates that the Veteran served on active duty from March 1969 to October 1970, during which he served in the Republic of Vietnam from September 1969 to October 1970.  As such, the evidence clearly demonstrated that the Veteran served in the Republic of Vietnam during the presumptive period.  Although the Veteran served in the Republic of Vietnam during the presumptive period and, thus, is presumed to have been exposed to an herbicidal agent, the Veteran's cerebral vascular accident is not a condition subject to presumptive service connection.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.309(e).  Accordingly, the Board finds that service connection for cerebral vascular accident on a presumptive basis is denied as a matter of law.

Despite this finding, when a claimed disorder is not included as a presumptive disorder, service connection may nevertheless be established on a direct or secondary basis.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Consequently, the salient etiological question is whether the Veteran experienced the June 2006 cerebral vascular accident as a result of his active duty service, to include exposure to an herbicidal agent, or as secondary to a service-connected disability.  The Veteran specifically claimed that his cerebral vascular accident was secondary to diabetes mellitus, type II.

In January 2007, the Veteran underwent a VA examination.  Therein, he denied ever being diagnosed with, treated for, or told by a medical professional that he had diabetes mellitus, type II.  Further, the Veteran denied any past abnormal blood sugar levels.  After a longitudinal review of the Veteran's relevant medical history and a thorough physical examination, the assessment was "no evidence" of diabetes mellitus, type II; hypertension; and status post cerebral vascular accident, with left-sided hemiparesis.  The examiner then opined that the Veteran's cerebral vascular accident was "likely" secondary to his hypertension.
The Veteran did not contend, nor does the evidence of record support finding, that his cerebral vascular accident occurred during his active duty service.  A review of the Veteran's service treatment records was negative for a cerebral vascular accident.  Further, post-service VA treatment records demonstrate that the Veteran experienced a cerebral vascular accident in June 2006.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.  Moreover, there is no competent evidence that the Veteran's cerebrovascular accident is a result of his military service, to include as to exposure to an herbicidal agent.  Accordingly, service connection for a cerebrovascular accident is not warranted on a direct basis.

To date, service connection has not been granted for diabetes mellitus, type II, or hypertension.  While service connection is currently in effect for residuals of a shell fragment wound to the Veteran's right thigh, and for malaria, the Veteran did not assert, nor does the evidence of record support finding, that his cerebral vascular accident was etiologically related to either of these disabilities.  As such, service connection for a cerebral vascular accident on a secondary basis must be denied as a matter of law.  See 38 C.F.R. § 3.310; Sabonis v. Brown, 6 Vet. App. 426 (1994); see also 38 C.F.R. § 3.159(d).

To the extent that the Veteran asserts that his cerebral vascular accident is related to his active duty service or to a service-connected disability, the Board finds that the matter of the determination of the origin of a cerebral vascular accident is more suited to the realm of medical, rather than lay expertise.  The precise determination of one etiology when there are several potential origins is too complex for a layperson to proffer a competent opinion.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent etiological opinions on such a complex matter.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, the Veteran's assertions do not constitute competent evidence of etiology in this case.

In this, and in other cases, only competent evidence may be considered to support Board findings.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Accordingly, the Board is not free to substitute its own judgment for that of an expert.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The January 2007 VA examiner's opinion is the only competent opinion of record that addresses the etiology of the Veteran's cerebral vascular accident and is negative to the Veteran's claim.  Specifically, the examiner opined that the Veteran's June 2006 cerebral vascular accident was "likely" related to his nonservice-connected hypertension.

In sum, the Board finds that the Veteran's assertions that his cerebral vascular accident was due to his active duty service, to include exposure to an herbicidal agent, are outweighed by the probativeness of the VA examiner's January 2007 opinion.  Layno, 6 Vet. App. at 469 (holding that competency must be distinguished from weight and credibility; the former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  Consequently, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for a cerebral vascular accident and, thus, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for a cerebral vascular accident, claimed as a stroke, to include as due to exposure to herbicidal agents, to also include as secondary to diabetes mellitus, type II, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


